Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ElTanboly (A computer-aided diagnostic system for detecting diabetic retinopathy in optical coherence tomography images, Medical Physics 2016) in view of Liu ("Fully Convolutional Attention Networks for Fine-Grained Recognition", arXiv 2016) and in further view of Fang (Automatic segmentation of nine retinal layer boundaries in OCT images of non-exudative AMD patients using deep learning and graph search, Biomedical Optics 2017)


As for claim 1, ElTanboly teaches
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: 
a first set of one or more segmentation [modules], wherein each segmentation [module] in the first set is configured to: 
receive an input image of eye tissue captured using a first imaging modality (ElTanboly, Fig 1, Input Data); and 
process the input image to generate a segmentation map that segments the eye tissue in the input image into a plurality of tissue types (ElTanboly, Fig 1, Step 1, Layers Segmentation); 
a set of one or more classification [modules], wherein each classification [module] is configured to: 
receive a classification input derived from a segmentation map of eye tissue (ElTanboly, Fig 1 Step 2 receives result of Step 1); and 
process the classification input to generate a classification output that characterizes the eye tissue (ElTanboly Fig 1 Steps 2-3); and 
a subsystem configured to: 
receive a first image of eye tissue captured using the first imaging modality; (see “segmentation networks” above)
provide the first image as input to each of the segmentation neural networks in the first set to obtain one or more segmentation maps of the eye tissue in the first image; (see “segmentation networks” above)
generate, from each of the segmentation maps, a respective classification input (see “segmentation networks” above); and 
provide, for each of the segmentation maps, the classification input for the segmentation map as input to each of the classification neural networks to obtain, for each segmentation map, a respective classification output from each classification neural network (see “segmentation networks” above); and 
generate, from the respective classification outputs for each of the segmentation maps, a final classification output for the first image (ElTanboly Fig 1 Step 3 Fusion/Classification stage, generates a final classification from multiple intermediate classifiers; also Liu Fig 3 produces a single classification result from multiple Softmax classification results)
ElTanboly does not specifically teach, Liu however teaches
.. segmentation neural networks (Liu Fig 3, Attention Networks, “finds parts of different sizes” in the image; localizing relevant regions of the image can be understood as “segmentation” and is applicable to ElTanboly’s segmentation step above; however also see Fang below)
.. classification neural networks (Liu Fig 3, Classification Networks)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the segmentation and classification method of ElTanboly by including the ensemble (parallel) image region localization and classification workflow as taught by Liu, as both pertain to the art of classifying objects in the image.  The motivation to do so would have been, to separately localize and analyze features of different sizes in the image to increase classification accuracy.
The combination of ElTanboly and Liu may be interpreted to not teach
	.. segmentation neural networks (Liu teaches image area localization as determining bounding boxes around regions of interest, however this may be understood as different from segmentation by some practitioners in the art; Fang is included for the sake of completeness)
Fang however teaches
	.. segmentation neural networks (Fang, ch 3 and Fig 3 teaches segmenting an eye tissue image using neural networks)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the segmentation and classification method of ElTanboly and Liu by including the segmentation by a convolutional neural network.  The motivation to do so would have been, to take advantage of a trainable segmentation model to enhance segmentation accuracy.

As for claims 19 and 20, please see discussion of analogous claim 1 above.

As for claim 2, the combination of ElTanboly, Liu and Fang teaches
the input image of eye tissue captured using the first imaging modality is a three-dimensional image comprising a plurality of voxels, and wherein the segmentation map assigns a respective tissue type from a predetermined set of tissue types to each of the voxels (Fang, ch 1 par 1, teaches a 3D OCT image, and further teaches taking 2D cross-sections of the 3D image, which are applicable to the Fig 1 input image of ElTanboly)


As for claim 3, the combination of ElTanboly, Liu and Fang teaches 
the first imaging modality is an Optical Coherence Tomography (OCT) scanner (ElTanboly Fig 1, Fang ch 1 Introduction)

As for claim 4, the combination of ElTanboly, Liu and Fang teaches 
provide a representation of at least one of the segmentation maps for presentation on a user device (ElTanboly Fig 1 and Fang Fig 3, provides example segmented images which can be displayed on a computer screen; furthermore Examiner takes Official Notice that it is exceedingly common for images, such as results of image analyses, to be displayed on a computer display after processing)

As for claim 5, the combination of ElTanboly, Liu and Fang teaches 
the representation of the segmentation map includes, for each of the plurality of tissue types, a two-dimensional thickness map overlaid on a projection of the first image (ElTanboly Fig 1 and Fang Fig 3, segmentation results in colored curves are superimposed over the original cross-section OCT image)

As for claim 6, the combination of ElTanboly, Liu and Fang teaches 
the representation of the segmentation map includes a three-dimensional representation of the tissue that differentiates between tissue of different types as identified in the segmentation map (ElTanboly Fig 1 and Fang Fig 3, since the segmentation results are color-coded, the color can be understood as a “third dimension” in the display)

As for claim 7, the combination of ElTanboly, Liu and Fang teaches 
the classification input for a given segmentation map is a down-sampled version of the given segmentation map, and wherein generating, from each of the segmentation maps, a respective classification input comprises down-sampling the segmentation map to generate the classification input (Liu, Attention regions are cropped, i.e. “downsampled”)

As for claim 8, the combination of ElTanboly, Liu and Fang teaches 
the classification output that characterizes the eye tissue comprises a respective referral score for each of a plurality of referral decisions that represents a predicted likelihood that the referral decision is the most appropriate referral decision for a patient given a current state of the eye tissue (ElTanboly Fig 6, intermediate classifiers generate classification probabilities p1-pc)

As for claim 9, the combination of ElTanboly, Liu and Fang teaches 
when the set of classification neural networks includes a plurality of classification neural networks, generating the final classification output comprises combining the referral scores generated by the classification neural networks to generate a final referral score for each of the referral decisions that represents a final predicted likelihood that the referral decision is the most appropriate referral decision for the patient given the current state of the eye tissue (ElTanboly Fig 1, Fig 6 Final Classification, e.g. “Healthy” or “Diseased”)

As for claim 10, the combination of ElTanboly, Liu and Fang teaches
the classification output that characterizes the eye tissue comprises a respective condition score for each of one or more eye-related conditions that represents a predicted likelihood that a patient has the condition given a current state of the eye tissue.  (ElTanboly Fig 1, Fig 6 Final Classification, e.g. “Healthy” or “Diseased”)

As for claim 11, the combination of ElTanboly, Liu and Fang teaches 
when the set of classification neural networks includes a plurality of classification neural networks, generating the final classification output comprises combining the condition scores generated by the classification neural networks to generate a final condition score for each of the conditions that represents a final predicted likelihood that the patient has the condition (ElTanboly Fig 1, Fig 6 Final Classification, e.g. “Healthy” or “Diseased”)

As for claim 12, the combination of ElTanboly, Liu and Fang teaches 
the classification output that characterizes the eye tissue comprises a respective progression score for each of one or more condition states that represents a predicted likelihood that a state of a corresponding eye-related condition will progress to the condition state at a particular future time given a current state of the eye tissue. (ElTanboly Fig 1, Fig 6 Final Classification, e.g. “Healthy” or “Diseased”)


As for claim 13, the combination of ElTanboly, Liu and Fang teaches 
when the set of classification neural networks includes a plurality of classification neural networks, generating the final classification output comprises combining the progressions scores generated by the classification neural networks to generate a final progression score for each of the conditions that represents a final predicted likelihood that the state of a corresponding eye-related condition will progress to the condition state at the particular future time (ElTanboly Fig 1, Fig 6 Intermediate classifications and Final Classification)

As for claim 14, the combination of ElTanboly, Liu and Fang teaches
the classification output that characterizes the eye tissue comprises a respective treatment score for each of a plurality of treatments that represents a predicted likelihood that the treatment is the best treatment for a patient given a current state of the eye tissue (ElTanboly Fig 1, it is obvious that a classification of “Healthy” does not require treatment, while a classification of “Diseased” potentially requires treatment)

As for claim 15, the combination of ElTanboly, Liu and Fang teaches 
when the set of classification neural networks includes a plurality of classification neural networks, generating the final classification output comprises combining the treatment scores generated by the classification neural networks to generate a final treatment score for each of the treatments that represents a final predicted likelihood that that the treatment is the best treatment for the patient. (ElTanboly Fig 1, it is obvious that a classification of “Healthy” does not require treatment, while a classification of “Diseased” potentially requires treatment)

As for claim 16, the combination of ElTanboly, Liu and Fang teaches 
the first set of segmentation neural networks comprises a plurality of segmentation neural networks, and wherein each segmentation neural network in the first set has the same architecture but has been trained (i) on differently permuted training images, (ii) with differently initialized parameters, or (iii) both, from each other segmentation neural network in the first set (Liu Fig 3, Training Stage, the parallel Attention Networks are each trained on different resolution images or feature maps)

As for claim 17, the combination of ElTanboly, Liu and Fang teaches
first set of classification neural networks comprises a plurality of classification neural networks, and wherein each classification neural network in the first set has the same architecture but has been trained (i) on differently permuted training classification inputs, (ii) with differently initialized parameters, or (iii) both from each other classification neural network in the set (Liu Fig 3, Training Stage, the parallel Classification Networks are each trained on different resolution images or feature maps)

As for claim 18, the combination of ElTanboly, Liu and Fang teaches 
the subsystem is further configured to: provide the final classification output for presentation on a user device (ElTanboly, Fig 1  Step 3, classification results are presented as an image;  examiner further takes Official Notice that it is exceedingly common to display images, such as results of image analysis, on a computer screen)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669